DISMISS and Opinion Filed July 22, 2013.




                                          In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                    No. 05-13-00950-CV

                            MARY LISA ASHPOLE, Appellant
                                        V.
                               WENDY CHEN, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Collin County, Texas
                          Trial Court Cause No. 005-01392-2013

                              MEMORANDUM OPINION
                      Before Justices Moseley, Bridges, and Lang-Miers
                                 Opinion by Justice Moseley
       Before the Court is appellant’s July 12, 2013 motion to dismiss her notice of appeal. We

construe appellant’s motion as a motion to dismiss her appeal. Appellant states that she has

consulted with an attorney, she has filed a motion for new trial below, and that she asks this

Court to dismiss her appeal. We grant appellant’s motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).




                                                 /Jim Moseley/
                                                 JIM MOSELEY
130950F.P05                                      JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MARY LISA ASHPOLE, Appellant                          On Appeal from the County Court at Law
                                                      No. 5, Collin County, Texas.
No. 05-13-00950-CV         V.                         Trial Court Cause No. 005-01392-2013.
                                                      Opinion delivered by Justice Moseley.
WENDY CHEN, Appellee                                  Justices Bridges and Lang-Miers,
                                                      participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, WENDY CHEN, recover her costs of this appeal from
appellant, MARY LISA ASHPOLE.


Judgment entered this 22nd day of July, 2013.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE




                                                –2–